Citation Nr: 1812195	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to waiver of recovery of advance Chapter 30 education benefits in the amount of $3,000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to August 2008, and from January 2010 to January 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the education center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran submitted a Notice of Disagreement in August 2010; a Statement of the Case was issued in October 2010; and a VA Form 9 was received in December 2010.  

The Veteran initially requested a Board hearing at the RO, but later withdrew that request in a January 2018 communication. See January 17, 2018, Report of General Information. 


FINDINGS OF FACT

1. The indebtedness of $3,000 of advance VA education benefits was validly created. 

2. The indebtedness of $3,000 was not the result of fraud, misrepresentation or bad faith on the part of the Veteran.

3. Recovery of this overpayment will subject the Veteran to undue hardship.


CONCLUSION OF LAW

The criteria for waiver of recovery of the $3,000.00 overpayment have been met. 38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.956 (a), 1.962, 1.963(a), 1.965(a), 3.102 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes as a general rule that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA is not for application in this matter.  In any case, the issue being decided below is favorable to the Veteran so any errors in the duties to notify and assist were not prejudicial to him. 

II. Factual Background of the Debt and Overpayment

In October 2009, VA received the Veteran's request for a $3,000 advance payment for his education benefits.  Under the pertinent education benefits program, VA offered advance payments to Veterans who were enrolled in the Fall 2009 term of school under one of VA's educational benefit programs but had not yet received their VA education benefits for Fall 2009.  When the Veteran made this request, he certified that he was enrolled in school for the Fall 2009 term, that he was eligible for VA education benefits, and that he had not yet received payments due for Fall 2009.  He also certified that he understood that she would have to repay the advance or any duplicate payment(s) that he received.  Subsequently, VA issued the advance payment pursuant to the Veteran's request.  

The Veteran attended classroom training from October 2009 to December 2010, at which time the he received orders to report to active duty; a yearlong deployment followed.  The Veteran finally received his Fall 2009 payment in January 2010.  

In February 2010, the VA Debt Management Center (DMC) began collections of the advance payment and established a $3,000 debt under the Veteran's education record.  The DMC notified the Veteran of that debt and of his responsibility for repayment of the $3,000 that he had received.

In June 2010, VA received the Veteran's request for a waiver of indebtedness of the $3,000 advance payment that he had received.  The Veteran claimed that repayment of the debt resulted in financial hardship.  Along with that request, the Veteran submitted a Financial Status Report.  

In July 2010, the VA Committee on Waivers and Compromises reviewed the Veteran's request for waiver of the $3,000 advance payment.  The Committee found no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.  Likewise, the Committee considered all elements of equity and good conscience applicable to the Veteran's case and made a decision based on their findings, including fault, unjust enrichment, financial hardship, purpose of the benefit, and changed position.  Specifically, the Committee denied the Veteran's request to waive his indebtedness of the $3,000 advance payment.  In a letter to the Veteran, the Committee explained that, when he requested the $3,000 advance payment, she had certified that she would have to repay the funds received.  The Committee further explained that allowing the Veteran to keep both the advance payment and his benefits for Fall 2009 would result in a duplicate payment and unjust enrichment at the expense of the government. 

In August 2010, the Veteran filed a notice of disagreement contesting the Committee's decision to deny waiver of the $3,000 advance payment.

III. Validity of the Debt

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined. Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered. VAOPGCPREC 6-98. 

In this case, the Veteran does not contend that the overpayment of $3,000 was not validly created.  In fact, the primary purpose of the advance payment was to create an overpayment in order to allow the Veteran earlier access to educational assistance payments.  The advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  Because the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. § 21.9695 (2017). 

In view of the foregoing, the Board finds that the $3,000 debt in this case was validly created.

IV. Waiver of Recovery of the Overpayment

The Board will now turn to the waiver of the recovery of the $3,000 overpayment that was properly created. 

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side. 38 C.F.R. § 1.965 (a).

The first factor to consider is the fault of the debtor in creating the debt.  Here, the fault of this debt is equally that of the Veteran and VA.  That is, the $3,000 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  Fault, therefore, is not a particularly relevant element in this case because the primary purpose of the advance payment was to create the debt in question, by agreement between VA and the Veteran.

The Board next finds that recovery of the overpayment would not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt.  There is no evidence that the withholding of benefits for recovery would nullify the objective for which the educational benefits were intended.  

As far as changing position to one's detriment, there is also no evidence or contention that the Veteran changed his position to her detriment in reliance on the monies erroneously paid (i.e., the $3,000.00 overpayment), or that he incurred any legal obligation in reliance on this erroneously paid money.

Further, the Veteran's receipt of VA education benefits constituted unjust enrichment.  That is, to allow the Veteran to retain funds that were a loan, which the Veteran knew he would have to repay, would result in unjust enrichment. 

The above notwithstanding, the Board's determination in this case hinges on the undue hardship that would be created by the recovery of the debt.  

The Veteran filed his debt waiver request on the basis of financial hardship and submitted a Financial Status Report which showed that he had been unemployed for several years (2008 to 2010) leading up to his January 2010 activation and subsequent yearlong deployment to Iraq; that his spouse was unemployed; that he had 2 young children; that he had substantial credit card debt; and that he had minimal discretionary income and savings.  Other evidence in the claims file reflects that the Veteran remained unemployed following his Iraq deployment.  In his NOD, the Veteran explained that although he received the $3000.00 advance in the Fall of 2009, these funds had not been sufficient to cover all of his educational (e.g., housing, etc.) expenses at that time.  He stated that he was forced to borrow money and not pay certain bills, which resulted in "major debt" for necessities. See VA Form 9.  In his substantive appeal, he stated that he was still trying to dig himself out of the debt created by the delay in payment of his educational benefits.  The Board notes that, ordinarily, the $3000.00 advanced payment would have been recouped from future VA educational benefit payments; however, in the Veteran's case, there were no future educational payments following the Fall 2009 payment because he was ordered to active duty and commenced a yearlong deployment to Iraq in January 2010.  

In short, the Board finds that recovery of the debt would have a significant financial impact on the Veteran and inhibit his ability to make payments and obtain other basic necessities.  The element of undue hardship has therefore been shown.

Given that there are some factors in favor of waiver and others against, the evidence is therefore at least evenly balanced as to whether waiver of the overpayment is warranted.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, waiver of recovery of the overpayment in the amount of $3,000.00 is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3000.00 is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


